Smith, J.
The defendant, being engaged in building ships, employed the plaintiff to operate a drill motor and to countersink holes in the side of a ship, and in order to perform this' work the plaintiff stood on a scaffold, some 35 or 40 feet high, and while so engaged one of the unnailed and loose planks of the scaffold upon which he was standing “gave way, slipped, and turned,” causing him to be precipitated to the ground; and for the injuries occasioned by the fall he brought this suit against the master, alleging that the latter was negligent in failing to provide for him a reasonably safe place upon which to work. Held-. A petition which amplifies but alleges in substance only the above facts does not set out a cause of action, and is subject to general demurrer, since no reason is alleged “why the master should have taken the unusual' protection of nailing down the planks, or why the servant should have had any reason to believe that the planks were nailed down. Planks upon temporary scaffolds of this kind are not usually nailed down, the natural inference arising in the mind of any man of ordinary intelligence and experience [and the plaintiff was such a man] upon approaching such a platform is that the planks are unsecured; and this petition suggests no reason why the plaintiff conceived any other notion. It would be far fetched indeed to say that the master ought to have foreseen that any servant would presume that the planks were nailed down.” Riverside Mills v. Brooks, 6 Ga. App. 67, 69 (64 S. E. 282). See also Daniel v. Forsyth, 106 Ga. 568 (32 S. E. 621); Ludd v. Wilkins, 118 Ga. 525 (45 S. E. 429) ; *159Bolden v. Central Ry. Co., 130 Ga. 455 (60 S. E. 1047); Quinn v. Allen, 1 Ga. App. 807 (57 S. E. 957).
Decided April 8, 1920.
Action for damages; from Chatham superior court — Judge Meldrim. January 15, 1920.
David S. Atkinson, for plaintiff in error.
E. S. Fuller, contra.

Judgment reversed.


Jenkins, P. J., and Stephens, J., concur.